Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan N. Herda on Monday June 13, 2022.

The application has been amended as follows: 
1)	In claim 1 line 1, “A container” has been replaced with -- An apparatus--.
2)	In claim 1 line 15, “and” has been deleted.
3)	In the last line of claim 1, “.” has been replaced with --;
wherein the first and second members, in combination, define the second internal cavity; and
wherein the container lid further comprises a plurality of protrusions extending within the second internal cavity.--.
4)	In claims 3-5 and 23, line 1, “container apparatus of claim 2” has been replaced with --apparatus of claim 1--.
5)	In claims 6-7 line 1, “container” has been deleted.
6)	In claim 8 line 1, “A container” has been replaced with -- An--.
7)	In claims 10-17 and 24, line 1, “container” has been deleted.
8)	In claim 18 line 1, “A container lid” has been replaced with --An apparatus--.
9)	In claim 18 line 14, “container lid” has been replaced with --apparatus--.
10)	In claim 18 line 16, “and” has been deleted.
11)	In the last line of claim 18, “.” has been replaced with --;
and
wherein the apparatus further comprises a plurality of protrusions extending within the internal cavity.--.
12)	In claims 19, 21-22 and 25-26, line 1, “A container lid” has been replaced with -- apparatus--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725